State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 12, 2015                   D-78-15
___________________________________

In the Matter of ELIZABETH
   MARIE BARNSON KARNAZES, a
   Disbarred Attorney.                      MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 1731314)
___________________________________


Calendar Date:   October 19, 2015

Before:   McCarthy, J.P., Egan Jr., Rose, Devine and Clark, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael K. Creaser of counsel), for Committee on
Professional Standards.

      Elizabeth Marie Barnson Karnazes, Foster City, California,
pro se.

                             __________


Per Curiam.

      Elizabeth Marie Barnson Karnazes was admitted to practice
by this Court in 1981. Karnazes was subsequently admitted in
California in 1985, where she most recently maintained an office
for the practice of law.

      By order dated May 14, 2014, the Supreme Court of
California disbarred Karnazes upon the recommendation of the
State Bar Court of California (Matter of Karnazes, 2014 WL 232500
[Cal Bar Ct 2014]). By order entered May 7, 2015, this Court
disbarred Karnazes as a result of the discipline imposed in
                               -2-                  D-78-15

California (128 AD3d 1169 [2015]).1 Karnazes now moves for,
among other relief, reconsideration of this Court's order of
disbarment. The Committee on Professional Standards opposes the
motion.

      Upon review of the papers filed in support of the motion,
we conclude that Karnazes has failed to present any newly
discovered evidence or to demonstrate that this Court "overlooked
or misapprehended the relevant facts, or misapplied any
controlling principle of law" (Foley v Roche, 68 AD2d 558, 567
[1979]; see CPLR 2221 [d] [2]; [e] [2]; Adderley v State of New
York, 35 AD3d 1043, 1043-1044 [2006]). Nor has Karnazes
demonstrated an entitlement to any other requested relief,
including her request for a stay of this Court's disbarment
order. Accordingly, her motion is denied in all respects.

      McCarthy, J.P., Egan Jr., Rose, Devine and Clark, JJ.,
concur.



      ORDERED that the motion of Elizabeth Marie Barnson Karnazes
is denied.




                              ENTER:




                              Robert D. Mayberger
                              Clerk of the Court



     1
        It is noted that this Court has previously censured
Karnazes (76 AD3d 1138 [2010]).